DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10 and 20 are amended to state wherein the thermal insulation layer causes a ratio of the modulus of the cap to the modulus of the braze joint to increase to a value greater than or equal to 1.1, wherein the modulus is defined as a volume of a the cap divided by a heat dissipation area of the cap, wherein the modulus of the braze joint is defined as a volume of the braze joint divided by a heat dissipation area of the braze joint, such that the first portion of the at least partially molten braze material cools more slowly than the second portion.  This is not enabled because one skilled in the art would not know where or how to determine the heat dissipation area of either the cap or the braze joint without undue experimentation.  Furthermore, there is nothing within the current specification that shows working examples of how or where the dissipation area is located.  Any portion of any metal can be considered a heat dissipation area.  The claim (or the current specification) do not state that where the area is located or if it is the entire cap or braze joint.  There is no direction provided by the Applicant on how to calculate the area and their respective locations on the braze joint. 

Claims 10-15 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation wherein the thermal insulation layer causes a ratio of the modulus of the cap to the modulus of the braze joint to increase to a value greater than or equal to 1.1, wherein the modulus is defined as a volume of a the cap divided by a heat dissipation area of the cap, wherein the modulus of the braze joint is defined as a volume of the braze joint divided by a heat dissipation area of the braze joint, such that the first portion of the at least partially molten braze material cools more slowly than the second portion is considered new matter because there is nothing within the current specification that states that the modulus of the cap is defined as a volume of the cap divided by a heat dissipation area of the cap or that the modulus of the braze joint is defined as a volume of the braze joint divided by a heat dissipation of the braze joint. The current specification only states that a ratio of modulus of cap 220 to the modulus of braze joint 202 can be used to characterize how effectively cap 220 feeds braze joint 202, where modulus is defined as volume of a geometrical body divided by the heat dissipation area of the geometrical body.  The geometrical body is not clearly defined as being either the cap or the braze joint.  A geometrical body can be any shape or amount of the cap or the braze joint.  Therefore, this is considered new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 are indefinite because it is unclear what a heat dissipation area is and where it is located.  Is the area the interface between the cap and the braze joint?  Is the area between the cap and the workpiece?  Is the area between the cap and the insulation?  Is the area of the braze joint at the interface between the workpiece and the joint?  Is the area of the braze joint between the cap and the joint?  There is no direction or description in the current specification that states how to measure or calculate these values.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ito et al. (2012/0186154 from IDS).
Regarding claim 10, Ito discloses a method of brazing a recess defined within a base, the recess 60 depending from a base surface of the base into the base to an inner edge, the method comprising: creating a cap (top of 80, figure 6) of braze material above the recess, the cap having an exposed braze surface; positioning a thermal insulation layer over the exposed braze surface (paragraph 0060); heating the braze material within an environment to create at least partially molten braze material that includes a first portion adjacent to the cap, and a second portion adjacent to the inner edge; and -22-503298-US-1cooling the at least partially molten braze material to form a solid braze joint within the recess (paragraphs 0056-0069, figures 6-9).  Ito discloses that the thermal insulation layer can be a silica material (paragraph 0060) (similar to the current invention).  Since the material is similar to the current invention it is the Examiner’s position that the thermal insulation layer causes the first portion of the at least partially molten braze material to cool more slowly than the second portion.  Since there is an enablement rejection and a 112 rejection as stated above, it is the Examiner’s position that since Ito discloses the claimed method, the modulus would be similar.  
Regarding claim 11, Ito discloses that the braze material is a braze paste comprising a braze filler alloy, a braze powder, and a binder, and wherein creating a cap of braze material above the recess further comprises filling the recess from the surface to the inner edge with the braze paste such that the cap and braze paste in the recess are in fluid communication (paragraphs 0056-0069).  
Regarding claim 13, Ito discloses cooling the at least partially molten braze material to form a braze joint further comprises passively allowing the environment to cool (paragraph 0065).  
Regarding claim 14, since the braze would have to be cooled in order to complete the repair process, it is inherent that cooling the at least partially molten braze material comprises cooling a location on the base closer to the inner edge than to the cap.  
Regarding claim 15, since Ito discloses the claimed process, it is the Examiner’s position the solid cap has greater porosity than the solid braze joint.  Since there is an enablement rejection and a 112 rejection as stated above, it is the Examiner’s position that since Ito discloses the claimed method, the modulus would be similar.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holi (8,042,723) in view of Ito et al. (2012/0186154 from IDS).
Regarding claim 10, Holi discloses a method of brazing a recess defined within a base 10, the recess 11 depending from a base surface of the base into the base to an inner edge, the method comprising: creating a cap (13 on figure 4A) of braze material above the recess, the cap having an exposed braze surface; heating the braze material within an environment to create at least partially molten braze material that includes a first portion adjacent to the cap, and a second portion adjacent to the inner edge (figure 4A-B, column 7 line 46 to column 8 line 19).  While Holi does not specifically state -22-503298-US-1cooling the at least partially molten braze material to form a solid braze joint within the recess, this is inherent as the braze material would have to be cooled to finish the repair. 
Holi does not disclose positioning a thermal insulation layer over the exposed braze surface; however, Ito discloses positioning a thermal insulation over the exposed braze surface of a repair (paragraph 0060).  To one skilled in the art at the time of the invention it would have been obvious to place a thermal insulation material over the braze to prevent the braze repair material from running down (paragraph 0060).  Since Ito discloses a similar material (silica) to the current invention, it is the Examiner’s position that the thermal insulation layer will cause the first portion of the at least partially molten braze material to cool more slowly than the second portion.  Since there is an enablement rejection and a 112 rejection as stated above, it is the Examiner’s position that since Holi with Ito disclose the claimed method, the modulus would be similar.  
Regarding claim 11, Ito discloses that the braze material is a braze paste comprising a braze filler alloy, a braze powder, and a binder, and wherein creating a cap of braze material above the recess further comprises filling the recess from the surface to the inner edge with the braze paste such that the cap and braze paste in the recess are in fluid communication (paragraphs 0056-0069).  
Regarding claim 12, Holi discloses heating the braze material within an environment to create at least partially molten braze material further comprises filling the recess to the inner edge with at least partially molten braze material from the cap via capillary effect (figure 4A-B, column 7 line 46 to column 8 line 19).  
Regarding claim 13, Ito discloses cooling the at least partially molten braze material to form a braze joint further comprises passively allowing the environment to cool (paragraph 0065).  
Regarding claim 14, since the braze would have to be cooled in order to complete the repair process, it is inherent that cooling the at least partially molten braze material comprises cooling a location on the base closer to the inner edge than to the cap.  
Regarding claim 15, since Holi with Ito disclose the claimed process, it is the Examiner’s position the solid cap has greater porosity than the solid braze joint. Since there is an enablement rejection and a 112 rejection as stated above, it is the Examiner’s position that since Holi with Ito disclose the claimed method, the modulus would be similar.  

Allowable Subject Matter
Claims 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art was not found that taught or suggested the method in claim 16 that included the process for extracting heat as claimed.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
The Applicant argues that a person skilled in the art would readily understand that the terms volume and heat dissipation area as the relate to the cap and the braze joint upon reading the current specification in paragraph 33. The Applicant argues that one skilled in the art would understand by reading paragraph 0034 that the heat dissipation area is measured as the surface area of the cap and braze joint available for heat transfer.
The Examiner disagrees.  The current specification in paragraph 0033 only states that a ratio of modulus of cap 220 to the modulus of braze joint 202 can be used to characterize how effectively cap 220 feeds braze joint 202, where modulus is defined as volume of a geometrical body divided by the heat dissipation area of the geometrical body.  The geometrical body is not clearly defined as being either the cap or the braze joint.  A geometrical body can be any shape or amount of the cap or the braze joint.  One skilled in the art would not think a “geometrical body” would be referring to the entire cap or the entire braze joint.  If this were the case, the specification would state this and not “geometrical body”.  Paragraph 0034 is “another exemplary embodiment” and does not specifically state that the heat dissipation area is measured as the surface area of the cap and braze joint available for heat transfer.  One reading paragraph 0034 would not determine that this is what is being referred to as the heat dissipation area.  
The Applicant argues that the 112 rejections are overcome and Ito no longer teaches the prior art.
The Examiner disagrees.  The 112 rejections remain along with a new 112 rejection for new matter as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735